U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A T Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended September 30, 2007 OR £ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period ended: Commission file number: 000-17325 (Exact name of registrant as specified in its charter) Colorado 88-0218499 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5444 Westheimer Road, Suite 1440, Houston, Texas (Address of Principal Executive Office) (Zip Code) 713-626-4700 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act: common stock Check if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes£No T Check if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.Yes £No T Check if the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Check if the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.
